DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-12 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Philips et al [WO 2020018097 A1].
As for claim 1, Philips discloses an apparatus comprising: 
a target pressure specifier configured to specify a target pressure for a tire of a vehicle and generate a target pressure signal indicative of the target pressure (Figures 9, 10, 12; paragraphs 0036-0038) 
a pressure monitor configured to receive the target pressure signal, a current pressure signal indicative of a current pressure of the tire, and an indicator of a deliberate change in the current pressure of the tire, the pressure monitor being further configured to compare the current pressure signal with the target pressure signal responsive to the indicator and generate a status signal indicative of a status of the current pressure signal relative to the target pressure signal (paragraphs 0043-0045) ; and
an audio generator positioned on the vehicle, wherein the audio generator is configured to receive the status signal and to generate a sound audible outside of a passenger compartment of the vehicle that is indicative of the status signal (paragraph 0045).
As for claim 2¸ the target pressure specifier is configured to receive the target pressure from a source chosen from: a user input; and a store of recommended tire pressure (paragraphs 0037 and 0049).
As for claim 3, the target pressure specifier includes: a first target pressure setting for onroad travel and a second target pressure setting for offroad travel; and a selector configured to receive a user mode selection of one of the first setting and the second setting (see Abstract).
As for claim 6¸ the audio generator includes at least one transducer mountable outside of the passenger compartment of the vehicle and that is configured to generate the audio signal (paragraphs 0038, 0055).
As for claim 9¸ the indicator of the deliberate change in the current pressure of the tire includes an indicator chosen from at least one of: a mode signal receivable via a mode input switch activatable by the user; and a valve sensor configured to detect application of a pressure change device to a valve of the tire (paragraph 0057, Philip shows that the user can enter a request to change from onroad settings to offroad settings and vice versa. See also paragraph 0062-0063).
As for claim 10, the claim is interpreted and rejected using the same reasoning as claim 1 above.  Philips clearly shows that the invention is used along with a typical vehicle having a passenger compartment and a drive system.
Claims 11-12 are interpreted and rejected using the same reasoning as claims 2-3 above.
Claim 18 is interpreted and rejected using the same reasoning as claim 9 above.
Claims 19 and 20 are interpreted and rejected using the same reasoning as claims 1-3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al as shown above and in further view of Schofield et al [US 7053761 B2].
As for claim 4, while Philips shows that the tire pressure must be only be approximately at the set tire pressures (paragraph 0062), Philips is silent on a different sound for indicating that the pressure is within a predetermined tolerance of the target pressure.  In an analogous art, Schofield discloses that it was known in the art for an audio signal to include first, second, and third sounds if the tire pressure is determined to be at (or close to/predetermined tolerance), above or below a target tire pressure (column 12, lines 1-25 and column 14, lines 5-21).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Philips to include the teachings of Schofield so that the user could be provided with more information to determine the fill status of each of the vehicle tires from the exterior of the vehicle cabin.
Claim 5 is interpreted and rejected using the same reasoning as claim 4 above (Schofield, column 12, lines 52-65).
Claim 6 is interpreted and rejected using the same reasoning as claims 4-5 above.
As for claim 7, the claim is interpreted and rejected using the same reasoning as claims 4 and 5 above.  Both Philips and Schofield disclose that audio generators are located on the exterior of the vehicle.  Schofield discloses that the audio generators can be mounted toward the front and toward the back of the vehicle (column 13, lines 10-28).
As for claim 8, the claim is interpreted and rejected using the same reasoning as claims 6-7 above.
Claims 13-17 are interpreted and rejected using the same reasoning as claims 4-8 above,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references each show tire pressure monitoring and signaling devices that were known in the art at the time of filing the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684